DETAILED ACTION
	This Office Action is responsive to the Applicant’s amendments filed 08 February 2022. In view of these amendments, claims 1-5 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Argument
Applicant’s arguments, filed 08 February 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC §102 has been withdrawn. 
Applicant’s arguments, filed 08 February 2022, with respect to claim 4 have been fully considered and are persuasive.  The rejection of claim 4 under 35 USC §112 has been withdrawn. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, and all claims thereupon dependent, the prior art does not disclose, inter alia, a superconducting wire comprising: 
a substrate having a first surface and a second surface opposite to the first surface; 
a superconducting layer having a third surface and a fourth surface opposite to the third surface, the superconducting layer being disposed on the substrate such that the third surface faces the second surface; 
respective stabilization layers disposed on the first surface and the fourth surface; and 
respective protective layers disposed on the stabilization layers, wherein 
adhesion strength between each of the stabilization layers and each of the protective layers is lower than a breaking strength of the superconducting layer along a direction perpendicular to a surface of the superconducting layer.
While the prior art discloses superconducting wires and coils with the structural limitations recited in claim 1, i.e. the substrate having superconducting, stabilizing, and protective layers arranged in accordance with claim 1 as taught by Masaki, the prior art does not teach that the breaking strength of the superconducting layer is higher than the adhesion strength between the protective and stabilization layers. Further, the prior art fails to teach, individually or jointly, a combination of features that would render these limitations anticipated or obvious to one of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The following prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure. Prior art:
Masaki (JP 2015/198009 A) teaches a superconducting wire (1) (Fig. 1; pg. 2, paragraph 5: an oxide superconducting wire 1) comprising a substrate (10) having a first surface (10b) and a second surface (10a) opposite the first surface (Fig. 1; pg. 2, paragraph 6: main surface 10a of a substrate 10; pg. 3, paragraph 7: back surface 10b of the substrate 10); a superconducting layer (12) having a third surface (12b) and a fourth surface (12a) opposite the third surface (Fig. 1; pg. 2, paragraph 5: an oxide superconducting layer 12; see sides 12a and 12b in Masaki Fig. 1, replicated and annotated below); the superconducting layer (12) being disposed on the substrate (10) such that the third surface (12b) faces the second surface (10a) (Fig. 1; pg. 2, paragraph 5: oxide superconducting layer 12 is laminated on main surface 10a of substrate 10); respective stabilization layers (14, 13) disposed on the first surface (10b) and the fourth surface (12a) (Fig. 1; pg. 3, paragraph 3: the main surface portion 13b of the first protective layer 13 is formed on the main surface 12a of the oxide superconducting layer 12; pg. 3, paragraph 7: second protective layer 14 includes a main surface 14b formed on the back surface 10b of the substrate 10; the protective layers in Masaki are analogous to stabilization layers in the instant application because they are of the same material – Ag – and serve the same purpose – bypassing overcurrent) respective protective layers (18) disposed on the stabilization layers (13, 14), wherein (Fig. 1; pg. 2, paragraph 6: stabilization layer 18 configured to cover the periphery of the protective layer 20; pg. 2, paragraph 6: layer 20 includes protective layers 13, 14)

    PNG
    media_image1.png
    442
    642
    media_image1.png
    Greyscale

Masaki Figure 1
Nippon Steel (US 2018/0012690 A1) discloses an oxide superconducting bulk magnet designed to prevent breakage under high magnetic field strength conditions. The oxide superconducting bulk member 110 has a high yield strength, with low yield strength materials disposed alternating the superconducting bulk in order to prevent breakage from occurring in the bulk. The wire is further provided with a high yield strength outer reinforcing ring to reduce stress on the superconducting core of the wire. The disclosure fails to teach that the breaking or yielding strength of the wire or the different layers of the wire is lesser than any adhesive strengths between the layers or members.

    PNG
    media_image2.png
    364
    218
    media_image2.png
    Greyscale

 Nippon Steel Figure 1
Masanori (KR 2014/033428 A) teaches 
A thickness of the stabilization layer (14) disposed on the first surface (1) is smaller than a thickness of the stabilization layer (13) disposed on the fourth surface (4). (Fig. 3: superconducting layer 12 has stabilizing layer 13 on fourth surface 4 while the substrate 10 is only bordered by stabilization layer 14 on first surface 1; pg. 4, paragraph 6: stabilizing layer 13 on fourth surface 4 can be as thick as 30 micrometers; pg. 5, paragraph 1: stabilizing layer 14 on first surface 1 can be 10 micrometers)
The stabilization layer (14) disposed on the first surface (1) is constituted of a single layer, and the stabilization layer (13, 14) disposed on the fourth surface (4) is constituted of a plurality of layers. (Fig. 3; pg. 3, paragraph 5: the first stabilization layer 13 is laminated on the oxide superconducting layer 12 fourth surface 4; pg. 4, last paragraph: the second metal stabilization layer 14 may be formed so as to cover the…first stabilization layer 13; therefore, first surface 1 is covered only by stabilization layer 14 while fourth surface 4 is covered by stabilization layers 13 and 14)
The stabilization layer disposed on the fourth surface is constituted of a sputtering layer disposed on the fourth surface and a plating layer disposed on the sputtering layer (Masanori pg. 4, paragraph 6: in order to form layer 13, a film forming method such as a sputtering method is employed)
Taizo et al. (JP 2008/244249 A) Taizo et al. teaches a superconducting coil (1), (Taizo et al. page 3, paragraph 2: a high-temperature superconducting coil 1); an insulator (9) having a thermal expansion coefficient larger than a thermal expansion coefficient of the superconducting wire (3), wherein (Taizo et al. pg. 2, paragraph 4; pg. 4, paragraph 4: the impregnating material 9 has a higher thermal shrinkage rate than other coil components; pg. 3, paragraph 2: the high temperature superconducting wire 3); the superconducting wire (3) is wound to have a spiral shape with a space being interposed between the windings of the superconducting wire, and (Taizo et al. pg. 2, paragraph 2: the high temperature superconducting wire 3 is wound in a coil; according to Merriam-Webster dictionary, by definition a coil is “a length of something wound or arranged in a spiral or sequence of rings”); the space is filled with the insulator (9) (Taizo et al. pg. 2, paragraph 2: superconducting wire 3 is wound while being … impregnated with the impregnating material 9)
Yamaguchi (US 2017/0133127 A1) discloses a superconducting wire with a multilayer stack designed to prevent deterioration of the superconducting wire as it is wound into a coil shape. The arrangement of the superconducting, protecting, and stabilizing layers is similar to the instant application and it teaches many of the advantageous effects of such an arrangement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847